Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 19, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  157906                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 157906
                                                                    COA: 342965
                                                                    Emmet CC: 17-004527-FH
  BENONI JONATHAN ENCISO,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 21, 2018 order of
  the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted. Among the issues to be considered, the Court of Appeals shall address
  whether: (1) a defendant’s waiver of the right to be physically present at sentencing is
  valid only if accomplished on the record, see People v Palmerton, 200 Mich. App. 302
  (1993); and (2) a defendant’s unpreserved claim regarding his or her lack of physical
  presence at sentencing is subject to review for plain error. See People v Heller, 316 Mich
  App 314 (2016).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 19, 2018
           p1212
                                                                               Clerk